OPINION
Appellant has filed a petition for a rehearing, in which it is said that we inadvertently overlooked section 5338, Rev. Laws. We did not overlook it. It was expressly repealed fifteen years ago. Stats. 1915, c. 142, p. 166, sec. 15.
But, if the order denying appellant's motion for a new trial were properly a part of the record, it would not benefit appellant, since there is no motion for a new trial contained therein. Water Co. v. Belmont Dev. Co., 50 Nev. 24, 249 P. 565.
Petition denied.
                              ON THE MERITS
April 27, 1931.                           298 P. 658. *Page 53